Case 1:12-cv-00540-LPS Document 680 Filed 01/18/19 Page 1 of 1 PageID #: 32603




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

POWER INTEGRATIONS, INC.,                          )
                                                   )
                       Plaintiff,                  )
                                                   )
         v.                                        )   C.A. No. 12-540-LPS
                                                   )
FAIRCHILD SEMICONDUCTOR                            )
CORPORATION and FAIRCHILD                          )
(TAIWAN) CORPORATION,                              )
                                                   )
                       Defendants.                 )


 DEFENDANTS FAIRCHILD SEMICONDUCTOR CORPORATION AND FAIRCHILD
 (TAIWAN) CORPORATION’S MOTION FOR JUDGMENT AS A MATTER OF LAW,
         OR IN THE ALTERNATIVE A NEW TRIAL OR REMITTITUR

         Defendants Fairchild Semiconductor Corporation and Fairchild (Taiwan) Corporation

(collectively, “Fairchild”) hereby move pursuant to Rules 50 and 59 of the Federal Rules of Civil

Procedure for judgment as a matter of law, or in the alternative a new trial, on the issues of

induced infringement and damages. The grounds for this motion are set forth in the

accompanying opening brief.

Of Counsel:                                        ASHBY & GEDDES
Scott F. Llewellyn
MORRISON & FOERSTER LLP                            /s/ John G. Day
                                                   ______________________________
4200 Republic Plaza
                                                   John G. Day (#2403)
370 Seventeenth Street
                                                   Andrew C. Mayo (#5207)
Denver, CO 80212-5638
(303) 592-1500                                     500 Delaware Avenue, 8th Floor
                                                   P.O. Box 1150
                                                   Wilmington, DE 19899
Colette Reiner Mayer
                                                   (302) 654-1888
Pieter S. de Ganon
                                                   jday@ashbygeddes.com
MORRISON & FOERSTER LLP
                                                   amayo@ashbygeddes.com
755 Page Mill Road
Palo Alto, CA 94304-1018
                                                   Attorneys for Defendants Fairchild
(650) 813-5600                                     Semiconductor Corporation and Fairchild
                                                   (Taiwan) Corporation
Dated: January 18, 2019

{01407622;v1 }
